Bosworth, J,
held (with the concurrence of Oakley, C.J., and Duer, J.), that the clerk’s adjustment was correct. He said that § 373 is explicit, that no costs “ for any proceeding prior to notice of trial,” shall be allowed. The argument at General Term, is a trial of the questions of law arising upon the admitted facts. For this trial, the clerk allowed $12. The items of $15 and $30 are allowed only on appeal (§ 307, sub. 6). A hearing under § 372 is not one on an appeal, but an original hearing, or trial.